Citation Nr: 1442163	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-45 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left knee disability secondary to a service-connected left ankle disability and/or a right ankle disability. 

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for a right knee disability secondary to a service-connected left ankle disability and/or a right ankle disability.
  
4.  Entitlement to service connection for an acquired psychiatric disability (claimed as depression), to include as secondary to a service-connected left ankle disability and/or a right ankle disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served in the National Guard from August 1980 to April 1985, which included a period of active duty for training (ACDUTRA) from May 25, 1981, to August 13, 1981, and from March 1994 to November 2000.  He served on active duty from May 1985 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010, the RO denied service connection for a right ankle disability and depression.  In September 2010, the RO denied service connection for right and left knee disabilities.  The depression issue has been recharacterized as noted on the title page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The left knee issue has been recharacterized in light of Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  All of the issues have been recharacterized to better reflect the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In September 2012, he testified at a Board video-conference hearing.  Transcripts of the hearings are associated with the claims file.

The RO issued supplemental statements of the case (SSOCs) in June 2012.  In December 2012 and March 2013, the Veteran submitted additional evidence in the form of lay statements and an internet article, but did not include a waiver of RO review.  In addition, relevant VA treatment records were added to Virtual VA subsequent to June 2012.  Because this case is being remanded for another reason, the RO will have the opportunity for initial review of this evidence.  See also Section 501 of Public Law 112-154, 38 U.S.C. § 7105 (2013).

The underlying question of service connection for a left knee disability, as well as the issues of entitlement to service connection for right ankle, right knee and psychiatric disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disability was denied on May 5, 1997, and the Veteran did not appeal that decision.
 
2.  Evidence received since the last final May 1997 decision is new, relates to an unestablished fact necessary to the issue of service connection for a left knee disability, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's May 1997 denial of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the last final May 1997 decision is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the evidence added to the record since the last final denial of the left knee claim in May 1997 and finds that the evidence is new and material.  Consequently, the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim for service connection for a left knee disability; to this limited extent, the appeal of this issue is granted.


REMAND

Right Ankle

An August 1980 National Guard enlistment examination contains an abnormal examination of the feet.  It was noted that the Veteran had bilateral heel bone overgrowth with callous formation.  He related a three-year history of this condition and indicated that it did not bother him.  The clinician wrote "exostosis?"

Private treatment records show that the Veteran received a football physical on August 11, 1980.  His examination was normal other than a "very weak" right ankle.  He was instructed to tape the ankle for the first several weeks of football practice.  Two days later, the Veteran was notified of the X-ray results (which are not of record) and told to keep the ankle taped when playing sports.  On August 14, 1981, it was noted that the Veteran was "just back from military boot camp" - no problems were noted.  

A July 1981 service treatment record (STR) shows that the Veteran reported chronic right ankle pain due to a pole vaulting injury that had occurred two-and-a-half years earlier.  There was tenderness and swelling mostly over the extensor tendon near the lateral malleolus.  X-rays showed two small bony fragments at the medial malleolus with smooth margins that were felt to be due to either an old avulsion fracture or an unfused epiphysis.

A private treatment record shows that the Veteran's lower extremities were normal in July 1982.

An February 1984 National Guard examination contains a normal foot evaluation.

A May 1984 Army enlistment examination contains an abnormal lower extremities evaluation.  It was noted that the left knee was tender.  On the accompanying medical history report, the Veteran related a history of broken bones.  The clinician noted that the Veteran had fractured his right ankle at age 15, but it was not considered disabling.

A March 1985 private treatment record shows that the Veteran complained of "some soreness in his foot."  The provider "did not feel that there was enough symptoms to warrant a[n] X-ray."

An April 1985 "Applicant Medical Prescreening Form" shows that the Veteran had no physical impairments.  However, the clinician noted that the Veteran had chipped his ankle when he was 14 or 15 years old and that it was fully healed.

A December 1996 VA examination conducted in connection with the Veteran's left knee claim shows that the Veteran complained of right ankle pain.

A November 1998 National Guard examination report contains an abnormal foot examination.  It was noted that the Veteran had moderate pes planus and was unable to flex his toes or rise from a kneeling position.  

Initially, based on the Veteran's assertions that the claimed right ankle disorder was incurred during service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his National Guard service with the period of ACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id. 

Here, the Veteran is not a "veteran" with respect to his ACDUTRA service as he did not serve on active duty prior to May 1981 and was not provided with an examination upon entrance into the period of ACDUTRA.  Therefore, the presumption of soundness does not apply.  As such, the first relevant question is whether a pre-existing right ankle disability increased in severity during the Veteran's ACDUTRA service.  See 38 U.S.C.A. § 1153 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The competent medical evidence of record indicates a 3-year history of bilateral heel bone overgrowth with callous formation and a questionable diagnosis of exostosis prior to the Veteran's 1981 ACDUTRA service.  It is unclear if this condition is considered a right ankle disability and, if so, whether it was an acute episode as opposed to a chronic condition.  Therefore, a medical opinion is required regarding whether the Veteran had a pre-existing right ankle disability that was aggravated by his 1981 ACDUTRA service.

In July 2010, the Veteran submitted to a VA joints examination to determine whether the Veteran had a pre-existing right ankle disability that was aggravated beyond the natural progression of the disease as a result of his military service.  The examiner diagnosed right ankle degenerative joint disease (DJD).  He determined that the Veteran had injured his right ankle in a 1979 pole-vaulting accident.  In an August 2010 addendum, the examiner opined that the Veteran's pre-existing right ankle injury "was less likely as not aggravated beyond natural progression during military service."  He noted the August 1980 private treatment records, the July 1981 STR, and the 1985 active duty enlistment examination and found no evidence of any ongoing right ankle condition.  Unfortunately, this opinion is inadequate.  It appears that the examiner's opinion concerns the Veteran's period of active duty service (May 1985 to August 1985) as he specifically noted the 1985 enlistment examination and did not address the August 1980 National Guard examination.  

With respect to the Veteran's period of active duty service (May 1985 to August 1985), the Board finds that the presumption of soundness has not been rebutted.  Although the May 1984 enlistment examination contains an abnormal lower extremities evaluation, it is clear that this finding pertained to the Veteran's left knee.  The clinician noted that the Veteran had injured his right ankle prior to entering service, but found that it was not disabling.  Therefore, the Veteran is considered to have been sound at entry.  As such, the second relevant question is whether it is at least as likely as not that any currently diagnosed right ankle disability began during the Veteran's period of active service or is otherwise linked to any incident of or finding recorded during that time period.  The VA examiner did not provide an opinion with respect to direct service connection.  

The Board notes that the VA examiner provided an opinion with respect to secondary service connection; however, he based the opinion in part on the fact that the Veteran had a pre-existing right ankle injury.  

For these reasons, another opinion is warranted.

Right and Left Knees

The Veteran's claims of service connection for right and left knee disabilities must also be remanded.  These claims are inextricably intertwined with the pending right ankle claim.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



Psychiatric Disability

The Veteran contends that he developed a psychiatric disability during active service.  In the alternative, the Veteran contends that his current psychiatric disability is secondary to his service-connected left ankle disability and/or a right ankle disability.  

The May 1984 Army enlistment examination contains a normal psychiatric evaluation; however, the Veteran reported "nervous trouble" on the accompanying medical history report.  The clinician wrote "is nervous-denies treatment." 

The Veteran has testified that he "suffered through a lot of depression" within one year of being discharged.  Hearing Transcript at 6.  Post-service treatment records dated from May 2010 to November 2012 contain diagnoses of bipolar disorder, schizoaffective disorder, and alcohol dependence.  The record also contains positive PTSD and depression screens.

As the evidence of record tends to show a current psychiatric disability, an in-service psychological complaint, and post-service treatment of psychological symptoms, remand is required for an examination and medical opinion regarding any nexus to service, to include consideration of whether any such disability may be secondary to a service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, there are outstanding treatment records that need to be obtained.  The Veteran has reported a history of "bloody nightmares on bupropion 1994 in Grand Island."  See July 2010 VA Treatment Record.  The Veteran also testified that in 1994 he heard bells ringing for a three week period.  May 2010 Hearing Transcript at 4.  The claims file contains orthopedic treatment records dated in 1994 from Saint Francis Medical Center in Grand Island.  It is unclear whether the 1994 treatment referenced by the Veteran occurred at this private facility or at Grand Island Community Based Outpatient Clinic (CBOC).  On remand, efforts should be made to clarify the nature of this medical treatment.

Finally, evidence currently of record indicates that the Veteran receives disability benefits for a psychiatric condition from the Social Security Administration (SSA).  Unfortunately, these records are not contained in the  claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on National Guard Service with periods of ACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Contact the Veteran and request any additional identifying information he may be able to provide, to include name, date(s) of treatment, and location of any medical facility where he received psychiatric treatment in 1994.  The AOJ should then acquire any such records and associate these records with the Veteran's claims file.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

3. Contact the SSA and obtain and associate with the claims file copies of any decision awarding SSA disability benefits to the Veteran, as well as the medical records used in support of any such decision.

4. Then, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed right ankle disability.  The claims file, including all newly obtained evidence, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address the following:

(a) Did any currently diagnosed right ankle disability exist prior to the Veteran's period of ACDUTRA service (May 1981 to August 1981)?

(b) If yes, opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by the period of ACDUTRA service (May 1981 to August 1981).

(c) If no, opine as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed right ankle disability is etiologically related to the Veteran's period of ACDUTRA service (May 1981 to August 1981).  

(d) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed right ankle disability either had its onset during or is otherwise etiologically related to the period of active service (May 17, 1985 to August 29, 1985)?  The examiner should presume that the Veteran was in sound condition upon entry into active duty and did not have a pre-existing right ankle disability.  The examiner should address the relevant medical evidence, to include the STRs referenced above, as well as the Veteran's May 2010 and September 2012 testimony. 

(e) If any currently diagnosed right ankle disability did not originate in, and is not otherwise related to, his active duty service, is it at least as likely as not, i.e., a 50 percent or greater probability, that such disability was caused or aggravated by the service-connected left ankle DJD.  If the Veteran is found to have a right ankle disability that is aggravated by his service-connected left ankle DJD, the examiner should specify the baseline of right ankle disability prior to aggravation and the permanent, measurable increase in pathology due to the service-connected left ankle DJD.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability that he may have.  The claims file, including all newly obtained evidence, must be made available to and reviewed by the examiner.

The examiner is asked to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and provide the following opinions:

(a) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed psychiatric disability had its onset during, was manifested to a compensable degree within one year of discharge from, or is otherwise etiologically related to the period of active service (May 17, 1985 to August 29, 1985) or the period of ACDUTRA (May 25, 1981 to August 13, 1981)?  In answering this question, the examiner should address the relevant medical evidence, to include the May 1984 STR referenced above, as well as the Veteran's May 2010 and September 2012 testimony. 

(b) If any currently diagnosed psychiatric disability did not have its onset during a period of active service or ACDUTRA service, is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed psychiatric disability was caused, or aggravated, (permanently worsened beyond normal progression) by a service-connected disability, to include left ankle DJD?  If the Veteran is found to have a psychiatric disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After completion of the above and any additional development of the evidence deemed necessary, readjudicate the claims on appeal, considering any evidence submitted since the June 2012 SSOC.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


